The slip opinion is the first version of an opinion released by the Chief Clerk of the
     Supreme Court. Once an opinion is selected for publication by the Court, it is
     assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
     112 NMRA, authenticated and formally published. The slip opinion may contain
     deviations from the formal authenticated opinion.

 1         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number: _________________

 3   Filing Date: June 16, 2022

 4   NO. S-1-SC-38769

 5   STATE OF NEW MEXICO,

 6         Plaintiff-Petitioner,

 7   v.

 8   JESENYA O.,

 9         Child-Respondent.

10   ORIGINAL PROCEEDING ON CERTIORARI
11   Donna J. Mowrer, District Judge

12   Hector H. Balderas, Attorney General
13   Benjamin L. Lammons, Assistant Attorney General
14   Santa Fe, NM

15   for Petitioner

16   Liane E. Kerr, LLC
17   Liane E. Kerr
18   Albuquerque, NM

19   for Respondent
 1                                        OPINION

 2   ZAMORA, Justice.

 3   {1}   This appeal calls upon us to consider issues relating to the authentication of

 4   social media evidence. Specifically, we are asked to review a determination by the

 5   Court of Appeals that the district court abused its discretion in authenticating

 6   screenshots of Facebook Messenger messages allegedly initiated by Jesenya O.

 7   (Child) in the near aftermath of the events giving rise to the underlying delinquency

 8   proceeding. State v. Jesenya O., 2021-NMCA-030, ¶ 29, 493 P.3d 418. As part of

 9   this inquiry, we consider as a matter of first impression whether admissibility of such

10   evidence should be governed by the traditional authentication standard set out in

11   Rule 11-901 NMRA or by a heightened standard that seeks to account for the

12   possibility that communications issued on social media platforms may be especially

13   susceptible to fraud or impersonation.

14   {2}   We agree with the Court of Appeals that the traditional authentication

15   standard set out in Rule 11-901 provides the appropriate legal framework for

16   authenticating social media evidence. Jesenya O., 2021-NMCA-030, ¶ 21. But we

17   disagree with the conclusion reached by the Court of Appeals that the State failed to

18   meet the threshold for authentication established under that rule, much less that the

19   district court abused its discretion in finding the State had met its burden. Id. ¶ 29.
 1   We hold the State’s authentication showing was sufficient under Rule 11-901 to

 2   support a finding that, more likely than not, the Facebook Messenger account used

 3   to send the messages belonged to Child and that Child was the author of the

 4   messages. Accordingly, we reverse the Court of Appeals and reinstate Child’s

 5   delinquency adjudications.

 6   I.    FACTUAL AND PROCEDURAL BACKGROUND

 7   {3}   Child, then age seventeen, became Facebook friends with a former

 8   schoolmate, Jeremiah Erickson (Erickson), then age nineteen. Over the next several

 9   weeks, the two conversed primarily, if not exclusively, through their respective

10   Facebook 1 Messenger accounts. Facebook Messenger is an instant messaging

11   service which allows users to communicate with one another from within Facebook

12   or    via   a   stand-alone    application.   See    Messenger      From     Meta,

13   https://about.facebook.com/technologies/messenger/ (last visited June 1, 2022).

14   Facebook users may access the application from a variety of devices, including

15   desktop computers, mobile phones, and tablets. Id. On two occasions, Child and



           1
             Facebook changed its company brand to “Meta” in 2021. See Introducing
     Meta: A Social Technology Company, https://about.fb.com/news/2021/10/facebook-
     company-is-now-meta/ (last visited June 1, 2022). Throughout this opinion, we refer
     to the company name in use when the messages at issue were allegedly sent, i.e.,
     Facebook.

                                             2
 1   Erickson used Facebook Messenger to arrange in-person meetings, during which

 2   Erickson drove to Child’s house to pick her up and drive her somewhere to “hang

 3   out.”

 4   {4}     It was the second of these meetings that gave rise to the events leading to

 5   Child’s adjudication. Both Erickson and Child testified to the jury that their get-

 6   together on the night of February 24, 2020, did not end well, although each provided

 7   a different narrative as to what unfolded. According to Erickson, Child had acted

 8   “weird” at the get-together and appeared to be high or drunk. He testified that, while

 9   he was driving Child home, she asked him to park his vehicle near a home located

10   on an alley behind a furniture store, which he did, leaving the engine running and

11   the driver’s side door open. According to Erickson, after the two exited the car to

12   say good night, Child pushed him out of the way, assumed control of the vehicle,

13   and drove off by herself, crashing through a chain-link fence, striking a dumpster,

14   and driving the car out of Erickson’s sight.

15   {5}     Child’s testimony painted a different picture. According to Child, Erickson

16   was drunk and driving recklessly on the way to her home. She testified that he made

17   advances toward her and that he stopped the car in the alley after she rejected them.

18   According to Child, both parties exited the vehicle, Child asked if she could drive

19   the vehicle, Erickson refused, and Child then told Erickson she would not get back


                                               3
 1   in the car with him. Child began to walk down the alley with Erickson following her.

 2   Child testified she ran away from Erickson in fear and walked the rest of the way

 3   home alone. On cross-examination, Child claimed she did not have her phone with

4    her after leaving Erickson’s vehicle.

 5   {6}   At Child’s adjudication, the State sought to introduce evidence of

 6   communications between Child and Erickson the State alleged took place on

 7   Facebook Messenger the day after the incident involving Erickson’s vehicle. The

 8   evidence was proffered in the form of two screenshots (hereinafter “the February 25

 9   messages”) showing communications between a user identified as Erickson and a

10   user identified by name and photograph as Child. The messages reflected the

11   following exchange:

12         [Child]: Your car!!

13         [Child]: I was drunk as fuck

14         [Child]: I’m so sorry.

15         [Child]: Did u call the cops on me

16         [Erickson]: Had to.

17         [Child]: And u gave them my name?

18         [Erickson]: Had to. What you did was beyond fucked up.

19         [Erickson]: And now I’m in deep shit for it.


                                                4
 1         [Child]: I’m IN DEEP SHIT

 2         [Child]: I was completely drunk I don’t know what I was doing

 3         [Erickson]: Well we’re both fucked.

 4         [Child]: Yeah no kidding.

 5         [Child]: I’m going to jail

 6         [Erickson]: I can’t believe you took my car to Clovis and totaled it.

 7         [Child]: I was drunk.

 8   {7}   The State sought to authenticate the February 25 messages through Erickson’s

 9   testimony as to his personal knowledge of both the accuracy of the screenshots and

10   his history of Facebook Messenger communications with Child, as well as through

11   the contents of the messages themselves. Child’s trial counsel objected to the

12   authentication of the exhibits, arguing the screenshots did not show with certainty

13   that the messages were sent from Child’s Facebook account and emphasizing what

14   counsel characterized as the inherent difficulty in “lay[ing a] foundation on

15   Facebook Messenger messages because anybody can have access to somebody’s

16   phone or Facebook account.” The district court overruled the objection, and the

17   evidence was admitted. Child was subsequently adjudicated delinquent and appealed

18   the district court’s judgment and disposition to the Court of Appeals.




                                              5
 1   {8}   On appeal, Child challenged the foundation laid by the State for the

 2   screenshots of the February 25 messages. The Court of Appeals reversed based

 3   solely on the authentication issue. Jesenya O., 2021-NMCA-030, ¶¶ 29, 36. It

 4   concluded that, while communications arising on social media platforms are subject

 5   to the same authentication requirements as other evidence subject to Rule 11-901,

 6   the State had failed in its burden to properly authenticate the messages. Jesenya O.,

 7   2021-NMCA-030, ¶¶ 24-29. In so holding, the Court of Appeals focused in part on

 8   the fact that the content of the messages was not “sufficiently confidential to

 9   establish that only Child could have authored the messages.” Id. ¶ 28 (emphasis

10   added). The Court concluded the error in admitting the messages for the jury’s

11   consideration was not harmless, vacated Child’s adjudications, and remanded for a

12   new hearing. Id. ¶¶ 30-36, 68.

13   {9}   We granted the State’s petition for certiorari review of whether the Court of

14   Appeals imposed the correct standard for authenticating the messages at issue and

15   whether it applied the appropriately deferential standard of review to the district

16   court’s decision to admit the messages as evidence. We conclude that the Court of

17   Appeals properly relied on the traditional standard under Rule 11-901 as the

18   framework for assessing the authenticity of the February 25 messages, but that it




                                              6
 1   misapplied the provisions of Rule 11-901(B)(1) and (B)(4) to the facts and

 2   circumstances of this case and failed to afford proper deference to the district court.

 3   II.    DISCUSSION

 4   A.     Standard of Review

 5   {10}   We “generally review evidentiary matters for an abuse of discretion.” State v.

 6   Montoya, 2014-NMSC-032, ¶ 15, 333 P.3d 935. “An abuse of discretion occurs

 7   when the [evidentiary] ruling is clearly against the logic and effect of the facts and

 8   circumstances of the case. We cannot say the [district] court abused its discretion by

 9   its ruling unless we can characterize it as clearly untenable or not justified by

10   reason.” State v. Sanchez, 2020-NMSC-017, ¶ 21, 476 P.3d 889 (internal quotation

11   marks and citation omitted). In the authentication context, “there is no abuse of

12   discretion when the evidence is shown by a preponderance of the evidence to be

13   what it purports to be.” State v. Jimenez, 2017-NMCA-039, ¶ 18, 392 P.3d 668

14   (internal quotation marks and citation omitted). However, we review de novo the

15   threshold legal question as to the proper framework within which to analyze a

16   particular evidentiary issue. See State v. Carrillo, 2017-NMSC-023, ¶ 26, 399 P.3d

17   367 (“[T]he threshold question of whether the trial court applied the correct

18   evidentiary rule or standard is subject to de novo review on appeal.”).




                                               7
 1   B.     The Traditional Standard Applied Under Rule 11-901 Provides the
 2          Proper Framework for Authenticating Evidence From Social Media
 3          Platforms

 4   {11}   For evidence to be properly authenticated under Rule 11-901 there must be a

 5   showing “sufficient to support a finding that the item is what the proponent claims

 6   it is.” Rule 11-901(A). “The appearance, contents, substance, internal patterns, or

 7   other distinctive characteristics of the item, taken together with all the

 8   circumstances” may be considered in determining whether evidence has been

 9   adequately authenticated. Rule 11-901(B)(4). The foundation required to

10   authenticate an item of evidence “goes to conditional relevancy,” State v.

11   Arrendondo, 2012-NMSC-013, ¶ 9, 278 P.3d 517, and triggers “a two-step

12   procedure; the [trial] judge initially plays a limited [but important], screening role,

13   and the jury then makes the final decision on the question of fact,” ultimately

14   determining the weight of the evidence. Edward J. Imwinkelried, Evidentiary

15   Foundations § 4.01[1], at 43 (Matthew Bender 11th ed. 2020).

16   {12}   With the increased use of social media evidence in litigation, courts

17   nationwide have grappled with the question of whether the authenticity of evidence

18   from social media platforms is properly measured under the traditional rules of

19   authentication found in Federal Rule of Evidence 901 and its many state

20   counterparts, including our own, or, instead, whether judicial concerns over the


                                               8
 1   increased dangers of falsehood and fraud posed by the relative anonymity of social

 2   media evidence warrant the adoption of heightened authentication standards. There

 3   are two opposing lines of authority on this issue.

 4   {13}   Among the cases widely cited as embracing a heightened standard of

 5   authentication for social media evidence is Griffin v. State, decided by the Maryland

 6   Court of Appeals. 19 A.3d 415 (Md. 2011). In Griffin, a murder prosecution, the

 7   state sought to authenticate a redacted printout of a MySpace page allegedly

 8   belonging to the defendant’s girlfriend. Id. at 418-19. The printout included

 9   information about the user’s username, location, birthdate, and a profile photo

10   depicting a couple embracing. Id. at 418. It also included this post: “FREE

11   BOOZY!!!! JUST REMEMBER SNITCHES GET STITCHES!! U KNOW WHO

12   YOU ARE!!” Id. The state sought to authenticate the printouts through the testimony

13   of the lead investigator in the case, who testified that he was able to determine that

14   the MySpace page belonged to the defendant’s girlfriend because the user’s profile

15   photograph depicted her with the defendant, the birth date matched that of the

16   defendant’s girlfriend, and the content of the message referred to the defendant,

17   whose nickname was “Boozy.” Id. The trial court admitted the MySpace evidence.

18   Id. at 419.




                                               9
1   {14}   The Griffin Court, over a two-justice dissent, concluded that the trial court

2   “abused [its] discretion in admitting the MySpace profile [under Maryland Rule of

3   Evidence] 5-901(b)(4).” Griffin, 19 A.3d at 423-24. It concluded that the display of

4   the girlfriend’s picture, “coupled with her birth date and location, were not

5   sufficient[ly] ‘distinctive characteristics’ on a MySpace profile to authenticate its

6   printout, given the prospect that someone other than [the defendant’s girlfriend]

7   could have not only created the site, but also posted the ‘snitches get stitches’

8   comment.” Id. In so holding, the Court declined to endorse the traditional

9   authentication approach and instead applied heightened scrutiny to social media




                                             10
1   evidence “because of the heightened possibility for manipulation by other than the

2   true user or poster.” Id. at 424.2

3   {15}   The Griffin Court acknowledged that its holding did not mean “that printouts

4   from social networking [web]sites should never be admitted.” Griffin, 19 A.3d at

5   427. The Court suggested the party proffering the evidence would be well advised

6   to (1) “ask the purported creator if she indeed created the profile and also if she

7   added the posting in question,” (2) “search the computer of the person who allegedly

8   created the profile and posting and examine the computer’s internet history and hard



           2
            The Maryland Court of Appeals (consolidating three cases to address
    authentication of social media) has since endorsed the traditional approach. Sublet
    v. State, 113 A.3d 695 (Md. 2015). While not formally overruling Griffin, the Sublet
    Court adopted the reasoning of the Second Circuit in United States v. Vayner, 769
    F.3d 125 (2d. Cir. 2014) and held that, “in order to authenticate evidence derived
    from a social networking website, the trial judge must determine that there is proof
    from which a reasonable juror could find that the evidence is what the proponent
    claims it to be.” Sublet, 113 A.3d at 698. Once this threshold showing has been made,
    the evidence is admissible, and it is the fact-finder who determines whether the
    evidence is reliable and, ultimately, authentic. See Sublet, 113 A.3d at 715-16
    (stating that authentication of evidence “merely renders [it] admissible, leaving the
    issue of its ultimate reliability to the jury.”). Nevertheless, Griffin remains “one of
    the key cases” in the development of this area of the law, cited for the proposition
    that social media evidence should be subjected to a heightened degree of scrutiny
    for authentication purposes. See 2 Robert P. Mosteller et al., McCormick on
    Evidence § 227, at 108-09 & n.25 (8th ed. 2020); see also State v. Hannah, 151 A.3d
    99, 104-05 (N.J. Super. Ct. App. Div. 2016) (describing the “Maryland approach”
    as “requir[ing] greater scrutiny than letters and other paper records” (internal
    quotation marks and citation omitted)).

                                              11
 1   drive to determine whether that computer was used to originate the social networking

 2   profile and posting in question,” or (3) “obtain information directly from the social

 3   networking website that links the establishment of the profile to the person who

 4   allegedly created it and also links the posting sought to be introduced to the person

 5   who initiated it.” Id. at 427-28.

 6   {16}   While many courts have expressed similar concerns about fraudulent

 7   authorship of social media communications, few have adopted the heightened

 8   requirements for a prima facie showing announced in Griffin. Instead, they have

 9   endorsed the view that the traditional authentication standard is adequate to the task

10   of vetting social media evidence. See generally Tienda v. State, 358 S.W.3d 633,

11   638-642 (Tex. Crim. App. 2012) (“Courts and legal commentators have reached a

12   virtual consensus that, although [electronic media present] new . . . issues with

13   respect to . . . admissibility . . . , the rules of evidence already in place for

14   determining authenticity are at least generally adequate to the task.” (internal

15   quotation marks and citation omitted)).

16   {17}   The traditional authentication approach is reflected in Tienda, id., an oft-cited

17   case from the Texas Court of Criminal Appeals. In Tienda, the defendant challenged

18   the admission into evidence of several MySpace pages that tended to implicate him

19   in a gang-related murder, including posts, photos, and instant messages. Id. at 634-


                                               12
 1   37. The state relied primarily upon testimony by the victim’s sister to authenticate

 2   the posts, which she found by searching MySpace. Id. at 635. The defendant

 3   objected, arguing that MySpace accounts could easily be created or accessed by

 4   someone other than the purported author. Id. at 636. The trial court admitted the

 5   evidence, and the Texas Court of Criminal Appeals affirmed. Id. at 637. Though

 6   acknowledging “the provenance” of social media evidence “can sometimes be open

 7   to question—computers can be hacked, protected passwords can be compromised,

 8   and cell phones can be purloined,” id. at 641, the Tienda Court determined that “the

 9   internal content of the MySpace postings—photographs, comments, and music—

10   was sufficient circumstantial evidence to establish a prima facie case such that a

11   reasonable juror could have found that they were created and maintained by the

12   [defendant].” Id. at 642. In so holding, the Tienda Court made clear that the state, as

13   the proponent of the evidence, was not required to remove all doubt over the posts’

14   provenance; this was a question for the jury to decide. Id. at 645-46 (recognizing

15   that the “possibility that the [defendant] was the victim of some elaborate and

16   ongoing conspiracy” to impersonate him on social media was a scenario for the jury

17   to assess once the state had made a prima facie showing of authenticity).

18   {18}   Today we clarify that, in New Mexico, the authentication of social media

19   evidence is governed by the traditional authentication standard set out in Rule 11-


                                               13
 1   901, which requires the proponent to offer “evidence sufficient to support a finding

 2   that the [evidence] is what the proponent claims it is.” See State v. Imperial, 2017-

 3   NMCA-040, ¶ 28, 392 P.3d 658 (quoting Rule 11-901(A)). We reiterate that, in

 4   meeting this threshold, the proponent need not demonstrate authorship of the

 5   evidence conclusively; arguments contesting authorship go to the weight of the

 6   evidence, not its admissibility. See State v. Jackson, 2018-NMCA-066, ¶ 19, 429

 7   P.3d 674 (holding that the fact that text messages could have been authored or

 8   received by someone other than the defendant did “not negate the admissibility of

 9   the text messages, but rather present[ed] an alternative to the State’s suggested

10   inferences,” which would be for the jury to assess).

11   {19}   Two considerations inform our decision. First, we agree with courts in other

12   jurisdictions that the authentication challenges arising from the use of social media

13   evidence in litigation are not so different in kind or severity from the challenges

14   courts routinely face in authenticating conventional writings. As one court

15   persuasively put it in analogous circumstances,

16          Rule 901 . . . does not care what form the writing takes, be it a letter, a
17          telegram, a postcard, a fax, an email, a text, graffiti, a billboard, or a
18          Facebook message. All that matters is whether it can be authenticated,
19          for the rule was put in place to deter fraud. The vulnerability of the
20          written word to fraud did not begin with the arrival of the internet, for
21          history has shown a quill pen can forge as easily as a keystroke,
22          letterhead stationery can be stolen or manipulated, documents can be
23          tricked up, and telegrams can be sent by posers.

                                                14
 1   State v. Green, 830 S.E.2d 711, 714-15 (S.C. Ct. App. 2019) (citation omitted), aff’d

 2   as modified, 851 S.E.2d 440 (S.C. 2020). We are not convinced that the

 3   authentication of messages passed between Facebook users poses unique obstacles

 4   when compared to the authentication of evidence from other electronic sources, such

 5   as text messages sent between mobile devices. See Jackson, 2018-NMCA-066, ¶¶

 6   17-18 (concluding that the state’s circumstantial evidence regarding the activity of

 7   two phone numbers was sufficient to authenticate an exhibit with information

8    regarding the phone numbers).

 9   {20}   Second, the application of more demanding authentication requirements in the

10   social media realm—such as those propounded in Griffin involving testimony from

11   the purported author of social media postings, as well as evidence gathered from the

12   user’s computer or the social media network itself—would too often keep from the

13   fact-finder reliable evidence based on an artificially narrow subset of authentication

14   factors. See Brendan W. Hogan, Griffin v. State: Setting the Bar Too High for

15   Authenticating Social Media Evidence, 71 Md. L. Rev. Endnotes 61, 85-86 (2012)

16   (observing that the authentication methods outlined in Griffin “are unnecessarily

17   specific and fail to discuss other traditional methods of authentication”). Cabining a

18   district court’s authentication analysis in this way would ultimately serve to hinder

19   the truth-seeking process, with no discernible benefit. See generally State v. Trujillo,


                                               15
 1   2002-NMSC-005, ¶ 16, 131 N.M. 709, 42 P.3d 814 (discouraging a reading of our

 2   rules of evidence that “would deprive the jury of reliable . . . evidence relevant to

 3   the jury’s truth-seeking role”). We decline to impose additional authentication

 4   requirements for evidence that may be adequately vetted using the gatekeeping tools

 5   already at hand.

 6   {21}   Having determined that the traditional authentication standard arising under

 7   Rule 11-901 provides the appropriate framework for evaluating the authenticity of

 8   the February 25 messages, we next turn to the question of whether the Court of

 9   Appeals properly applied that framework in determining whether the district court

10   abused its discretion in admitting the State’s exhibits.

11   C.     The Court of Appeals Erred in Concluding That the District Court
12          Abused Its Discretion in Admitting Evidence of the February 25
13          Messages

14   {22}   In reviewing Child’s claim that the district court abused its discretion in

15   admitting the February 25 messages, the Court of Appeals correctly held that “our

16   rules for authentication provide an appropriate framework for determining

17   admissibility.” Jesenya O., 2021-NMCA-030, ¶ 21. However, the Court then applied

18   an unduly exacting standard in concluding that, because Child denied sending the

19   messages, the State failed to proffer business records connecting the messages to

20   Child, and the communications themselves failed “to establish that only Child could


                                               16
 1   have authored [them],” “the district court abused its discretion in admitting the

2    [evidence].” Id. ¶¶ 26-29.

 3   {23}   “Rule 11-901(B) provides a non-exhaustive list of examples of evidence that

 4   satisfy the authentication requirement.” Salehpoor v. N.M. Inst. of Mining and Tech.,

 5   2019-NMCA-046, ¶ 27, 447 P.3d 1169. For instance, evidence may be authenticated

 6   by a witness with knowledge “that an item is what it is claimed to be.” Rule 11-

 7   901(B)(1). The authentication of evidence may also be “based on distinctive

 8   characteristics [such as] appearance, contents, substance, internal patterns, or other

 9   distinctive characteristics of the item, taken together with all the circumstances.”

10   Salehpoor, 2019-NMCA-046, ¶ 27 (internal quotation marks and citation omitted).

11   {24}   Here, the State proffered several indicia of Child’s authorship of the disputed

12   messages, including the presence of Child’s name and profile photo on the

13   exchanges, testimony from Erickson, the person who received the messages, and

14   strong contextual clues as to authorship revealed in their content. This evidence was

15   sufficient to support the district court’s finding that a reasonable juror could

16   determine that Child authored the messages and that the exhibits displaying the

17   messages were what the State claimed them to be. See Rule 11-901(A) (providing

18   that the authentication requirement is satisfied if the proponent “produce[s] evidence

19   sufficient to support a finding that the item is what the proponent claims it is”).


                                               17
 1   {25}   We start by acknowledging that the presence of what appear to be Child’s

 2   name and photo on the February 25 messages was, standing alone, insufficient to

 3   establish that the messages were issued by Child or from her account. See State v.

 4   Acosta, 489 P.3d 608, 625 (Or. Ct. App. 2021), appeal dismissed and opinion

 5   vacated on other grounds, 504 P.3d 1178, (Or. 2022) (concluding that the

 6   appearance of Facebook messages that seemingly were sent from “an account that

 7   bore [the] defendant’s name and included pictures that matched [the] defendant’s

 8   physical appearance,” were “not dispositive” of the issue of authentication).

 9   However, evidence of the appearance of social media messages, including

10   usernames and profile pictures, may be probative circumstantial evidence of

11   authentication when considered in conjunction with additional factors of relevance.

12   See id. at 625-26 (identifying “[a] Facebook account matching [the] defendant’s

13   name and profile picture” as one of several factors that could prompt a reasonable

14   person to conclude that “it was [the] defendant and not one of [his cohorts] who was

15   sending messages from the [defendant’s] profile”); Parker v. State, 85 A.3d 682, 688

16   n.43 (Del. 2014) (noting that a photo and profile name appearing on the printout of

17   a Facebook page “are certainly factors that [a] trial court may consider” in its

18   authentication analysis).




                                             18
 1   {26}   Here, the State provided additional foundational support through Erickson’s

 2   undisputed testimony that he and Child had relied heavily, if not exclusively, on the

 3   Facebook Messenger platform in conversing with each other during the weeks

 4   leading up to the incident at issue here. As an active participant in those earlier

 5   Facebook message exchanges, as well as the critical February 25 message exchange,

 6   Erickson was clearly “a witness with knowledge” of the Facebook messages within

 7   the meaning of Rule 11-901(B)(1). As such, he was well positioned to provide direct

 8   testimony that the State’s exhibits accurately depicted the screenshots of the

 9   messages he received not long after the incident. See Kays v. Commonwealth, 505

10   S.W.3d 260, 269 (Ky. Ct. App. 2016) (upholding the authentication of Facebook

11   messages attributed to the defendant where each message was introduced through

12   and identified by the person who sent or received it and “each one [was] linked to

13   the witness introducing it by personal knowledge”).

14   {27}   Not only did Erickson provide unchallenged testimony concerning his prior

15   course of dealing and history of communication on Facebook with Child, he also

16   testified that he continued to follow postings made by Child on the same Facebook

17   account in the months between the car incident and the adjudicatory hearing. Thus,

18   Erickson’s testimony tended to establish that it was Child—and not someone posing

19   as Child—who communicated with Erickson in the February 25 messages. To the


                                              19
 1   extent that Child suggested in her testimony that someone else may have had access

 2   to her phone and authored the messages at issue, this was an assertion to be weighed

 3   by the jury in its consideration of the evidence and not a bar to its admissibility. See

 4   Jackson, 2018-NMCA-066, ¶ 19 (holding that the fact that text messages could have

 5   been authored or received by someone other than the defendant did “not negate the

 6   admissibility of the text messages, but rather present[ed] an alternative to the State’s

 7   suggested inferences,” which would be for the jury to assess).

 8   {28}   Finally, the content and substance of the February 25 messages evince

 9   “distinctive characteristics” offering foundational support for their authenticity. See

10   Rule 11-901(B)(4) (including “distinctive characteristics” among examples of what

11   will satisfy the authentication requirement). As we have said, a proponent of

12   evidence need not demonstrate authorship conclusively to satisfy the authentication

13   requirement; to require otherwise would be to impose a heightened standard of

14   admissibility on this type of evidence. See State v. Candelaria, 2019-NMCA-032, ¶

15   55, 446 P.3d 1205 (concluding that evidence was admissible because it was

16   “sufficient to permit a reasonable jury to believe” that it was what it purported to be

17   and stating that arguments weighing against authenticity “went to the weight of the

18   evidence, not its admissibility”). In keeping with this principle, courts and

19   commentators widely agree that for a writing, digital or otherwise, to be sufficiently


                                               20
 1   distinctive for authentication purposes, “[t]he knowledge [of its contents] need not

 2   be uniquely held by the purported signer [or sender], but the smaller the group of

 3   persons with such knowledge, the stronger the desired inference of authorship.” 2

 4   Robert P. Mosteller et al., McCormick on Evidence § 224, at 93 (8th ed. 2020). Thus,

 5   social media communications whose contents are known or knowable by only a

 6   handful of persons are routinely recognized as qualifying for authentication on the

 7   basis of their distinctive characteristics. See, e.g., Sublet v. State, 113 A.3d 695, 720-

 8   21 (Md. 2015) (upholding the authentication of Twitter messages that “referenced a

 9   plan” for retaliation “that had . . . been created in response to events occurring that

10   same day” and was known by “only a small pool of [seven] individuals,” including

11   the defendant); see also Acosta, 489 P.3d at 625 (concluding that the trial court erred

12   in excluding Facebook messages that “included substance that was uniquely

13   associated with [the] defendant” or only a very small group of people who were

14   using the account at the time).

15   {29}   The exclusive focus of the messages at issue here was the car incident of the

16   previous night, with the person using Child’s profile initiating the discussion by

17   expressing remorse for actions that night and asking Erickson whether he had

18   reported the incident to the police. Given the short amount of time between the

19   incident and the Facebook Messenger exchange, a reasonable juror could have


                                                21
 1   determined that the number of parties in possession of the information revealed in

 2   the communications was very small.

 3   {30}   The Court of Appeals concluded that the State’s circumstantial evidence of

 4   authenticity was inadequate, in part because the content of the messages was not

 5   “sufficiently confidential to establish that only Child could have authored the

 6   messages.” Jesenya O., 2021-NMCA-030, ¶ 28 (emphasis added). This test applied

 7   by the Court of Appeals is at odds with the flexible approach that the authentication

 8   process envisions, under which the genuineness of a particular document—whether

 9   conventional or digital—is assessed through reliance on reasonable inferences, not

10   absolute certainty. See Jackson, 2018-NMCA-066, ¶¶ 17-19 (concluding that the

11   state’s circumstantial evidence regarding the activity of two phone numbers was

12   sufficient to authenticate an exhibit with information regarding the phone numbers);

13   see also State v. Smith, 181 A.3d 118, 136 (Conn. App. Ct. 2018) (rejecting the view

14   that “the state bore the insurmountable burden of ruling out any possibility that the

15   [Facebook] message was not sent by the defendant”); Acosta, 489 P.3d at 625-26

16   (“Even if it were possible that someone else sent the messages from the profile

17   matching [the] defendant’s name and picture, the evidence was sufficient for a

18   reasonable person to be satisfied that it was, in fact, [the] defendant who sent

19   them.”); cf. State v. Romero, 2019-NMSC-007, ¶¶ 41-44, 435 P.3d 1231 (concluding


                                              22
 1   that the “totality of the circumstances” surrounding a recording of an inmate’s phone

 2   call was sufficient to authenticate a detective’s identification of the defendant as the

 3   inmate on the call). Equally as important, such an approach fails to afford due

 4   deference to the discretion of the district court, which is charged with determining

 5   whether a preponderance of the evidence supports a finding of authenticity. See

 6   Jimenez, 2017-NMCA-039, ¶ 18 (“[T]here is no abuse of discretion when the

 7   evidence is shown by a preponderance of the evidence to be what it purports to be.”

 8   (internal quotation marks and citation omitted)).

 9   {31}   Where, as here, a proper foundation has been established under Rule 11-901,

10   it is for the jury to decide whether a particular person or entity was the author or

11   recipient of a given digital communication. In this regard, we endorse the

12   authentication procedures previously outlined by our Court of Appeals in Jackson,

13   a case involving an exhibit displaying cellular text messages. 2018-NMCA-066, ¶¶

14   18-19. The Jackson Court, faced with a defense argument that it was “possible” that

15   persons other than the defendant authored the text messages in question, said:

16          It was for the jury to decide whether [the d]efendant was the author or
17          recipient of the text messages in the exhibit. . . . [The d]efendant’s
18          argument that the text messages in the exhibit could have been authored
19          or received by someone else, does not negate the admissibility of the
20          text messages, but rather presents an alternative to the State’s suggested
21          inferences.



                                               23
 1   Id. ¶ 19. As Jackson instructs, Child’s argument, premised on the possibility that

 2   others could have sent the February 25 messages, went to the weight of the evidence,

 3   not its admissibility. Id. Accordingly, it was for the jury to assess that argument in

 4   determining, as an ultimate matter, whether the communications were authentic.

 5   {32}   We hold the appearance of the messages, the disputants’ frequent prior

 6   Facebook Messenger communications, and the content of the messages, when taken

 7   together and viewed in combination, were sufficient to support a finding that the

 8   screenshots of those messages were, more likely than not, what they purported to be.

 9   Given the highly deferential nature of abuse of discretion review, there was no cause

10   to disturb the ruling made by the district court.

11   III.   CONCLUSION

12   {33}   Because we hold the district court reasonably could find that the State met its

13   low threshold of proof in establishing prima facie the authenticity of the February

14   25 messages, we reverse the Court of Appeals’ determination on that issue and

15   reinstate Child’s delinquency adjudications.

16   {34}   IT IS SO ORDERED.




                                               24
 1
 2                                          BRIANA H. ZAMORA, Justice

 3   WE CONCUR:

 4
 5   C. SHANNON BACON, Chief Justice


 6
 7   MICHAEL E. VIGIL, Justice


 8
 9   DAVID K. THOMSON, Justice


10
11   JULIE J. VARGAS, Justice




                                       25